Case: 14-50479      Document: 00513800777         Page: 1    Date Filed: 12/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 14-50479                                FILED
                                  Summary Calendar                      December 16, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICARDO ALEJANDRO PEREZ-VASQUEZ, also known as Alejandro
Vasquez-Gonzalez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-2541-1


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Ricardo Alejandro Perez-Vasquez appeals his guilty plea conviction for
illegal reentry after deportation. See 8 U.S.C. § 1326. Reviewing for plain
error, we affirm. See Puckett v. United States, 556 U.S. 129, 135 (2009; United
States v. Vonn, 535 U.S. 55, 58-59 (2002).
       We agree with Perez-Vasquez that the district court committed an
obvious or clear error by failing to inform him of the deportation and

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50479    Document: 00513800777     Page: 2   Date Filed: 12/16/2016


                                 No. 14-50479

immigration consequences of pleading guilty. See FED. R. CRIM. P. 11(b)(1)(O);
see also Puckett, 556 U.S. at 135. However, Perez-Vasquez fails the third prong
of plain error review because he does not show that the error affected his
substantial rights. See Puckett, 556 U.S. at 135. Perez-Vasquez cites no case
dictating a determination that the district court’s omission of information
concerning deportation and immigration consequences automatically rendered
his guilty plea invalid. See United States v. Johnson, 1 F.3d 296, 298 (5th Cir.
1993) (en banc). Nor does he cite authority supporting his assertion that he
was prejudiced by district court error, and we “are not bound to accept as true
a legal conclusion couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (internal quotation marks and citation omitted).          Perez-
Vasquez’s counseled brief is not entitled to liberal construction. See Beasley v.
McCotter, 798 F.2d 116, 118 (5th Cir. 1986).
      Notably, Perez-Vasquez does not contend that he would have pleaded
differently were it not for district court error. See United States v. Dominguez
Benitez, 542 U.S. 74, 83 (2004). We note also that Perez-Vasquez does not
explain his failure to move to withdraw his plea at sentencing after learning of
the presentence report’s statement that he would likely be deported. See
United States v. Alvarado-Casas, 715 F.3d 945, 954-55 (5th Cir. 2013).
      Perez-Vasquez fails to carry his burden of showing that district court
error affected his substantial rights. See Puckett, 556 U.S. at 135; United
States v. Sandlin, 589 F.3d 749, 757 (5th Cir. 2009).
      AFFIRMED.




                                       2